The question presented here is whether or not the respondent is entitled to retain all the fees of said office, or to retain only so much thereof as amounts to $1,600 as his compensation, and, in addition thereto, $300 for clerk hire, the excess to be paid into the treasury of the county.
Section 1, c. 14, p. 161, Sess. Laws Okla. 1903, provides that the probate judge shall be permitted, and is authorized, to retain out of the fees for services rendered by him as such judge as his actual salary in counties of over 18,000 inhabitants $1,600, and, further, that in counties having a population of from 15,000 to 20,000 inhabitants he may retain in addition thereto $300 for clerk hire.
Section 3003, Wilson's Rev.   Ann. St. 1903, requires the probate judge to keep an account of all fees for services rendered by him in a book for that purpose, showing the title or style of the action in which such service was rendered, the name of the person for whom rendered, the amount charged and the amount received, from whom and for what purpose, and the date thereof. The footing for each month at the close thereof shall be legibly and correctly entered in said book opposite the month during which the same should have been charged, showing the amount received, the amount charged, and the amount remaining due and unpaid. Section 3004, supra, further provides that it shall be the duty of the probate judge to make out and present to the board of county commissioners, for each quarter, a detailed statement of all fees received by him during the preceding quarter, and file the same with the county clerk; and, further, than on the first Monday of January, and the first Monday after the first Tuesday in April, and the first Monday of July and October of each year, shall make out and present to the board of county commissioners a detailed statement of all the fees received by him during the preceding *Page 400 
quarter, together with the amount of all fees earned which remain unpaid, which report shall be made under oath and filed with the county clerk.
Section 18 of the schedule to the Constitution (Bunn's Ed. § 467) is as follows:
"Until otherwise provided by law, the terms, duties, powers, qualifications, and salaries and compensation of all county and township officers, not otherwise provided by this Constitution, shall be as now provided by the laws of the Territory of Oklahoma for like named officers, and the duties and compensation of the probate judge under such laws shall devolve and belong to the judge of the county court * * *: And provided further, that county attorneys and judges of the county court of the several counties of the state having a population of more than twenty thousand shall be paid a salary of $2000.00 per annum, and of counties having a population of more than thirty thousand a salary of $2500.00 per annum, and of counties having a population of more than forty thousand a salary of $3000.00 per annum. Such salaries are to be paid in the same manner as provided by the laws now in force in the territory of Oklahoma for the payment of salaries of county attorneys.
Section 3027a, Wilson's Rev.   Ann. St. 1903. provides that county attorneys of the several counties in the territory of Oklahoma shall be allowed by the board of county commissioners as compensation for their services a salary, or certain designated amount, varying with the population of the counties. The office of a schedule to a constitution is intended to be temporary only, and it is transitory and legislative in its nature. Sections 2 and 18 of the schedule, when construed together, clearly indicate the intention of the constitutional convention; said section 2 providing that all laws in force in the territory of Oklahoma at the time of the admission of the state into the Union, which are not repugnant to that Constitution, and which are not locally inapplicable, shall be extended to and remain in force in said state of Oklahoma until they expire by their own limitation, or are altered or repealed by law. Now, except as such laws may be affected by said section 18 as to the duties and compensation of the probate *Page 401 
judges under the laws of the territory of Oklahoma, the same devolve upon and accrue to the judges of the county courts of the state. What were the duties of the probate judges of the territory of Oklahoma? See section 3004, Wilson's Rev.   Ann. St., supra. What was the compensation of the probate judges under said territory? See section 1 of article 14 of the Session Laws of the Territory of Oklahoma, supra. Wherein are said two sections repugnant to the Constitution or locally inapplicable? Certainly not, except as to counties having a population of more than twenty thousand.
But the contention is made that compensation covers all the fees paid for services rendered in an official way. The word "compensation" is presumed to have been used in said section 18 with the same meaning that the same is used in the laws of the territory of Oklahoma relative to the compensation of officers of like character. Section 3027a, Wilson's Rev.   Ann. St. 1903. In said section it is stated that county attorneys shall be allowed by the board of county commissioners as compensation for their services a salary. We look at an entire instrument, and compare all parts therein, with a view of ascertaining the meaning thereof. In section 1, c. 14, p. 161, Sess. Laws 1903,supra, in all counties with over 18,000 inhabitants the probate judge is permitted to retain the salary of $1,600 out of the fees. The constitutional convention, considering the duties of the county judges in counties with over 20,000 and up to 30,000 inhabitants, provided that they should have a salary of $2,000 per annum. Could it be reasonably said that said convention intended that as to counties with a population of over 18,000 and up to 20,000, if the fees amounted to say $10,000 per annum, that the county judge in such counties should receive that amount as compensation, when in counties of 20,000 inhabitants he would in no event receive over $2,000 per annum? We think not.
We accordingly conclude that the compensation of the county judges in counties whose population do not exceed 20,000 people *Page 402 
should be the salary provided in section 1, c. 14, Sess. Laws Okla. 1903 supra. It necessarily follows that the relator is entitled to the relief prayed for.
Let the peremptory writ issue.
All the Justices concur.